DETAILED ACTION
Claims 1 – 3, 6 – 13, 17 – 21, 23, 25, 27 as presented in the listing of claims below are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Xin Xie (Reg. No. 70890), on 08/18/2022.

Listing of Claims
1. (Currently Amended) A system of an autonomous or semi-autonomous vehicle comprising: 
	one or more sensors; 
	one or more processors; and 
	a memory storing instructions that, when executed by the one or more processors, causes the system to perform, without intervention from a human: 
selecting a trajectory from potential trajectories along a route to be travelled by the autonomous or semi-autonomous vehicle; 
		predicting a trajectory of another object along the route; 
adjusting the selected trajectory based on a current traffic density, a current lighting condition the predicted trajectory of the another object, the predicted change to the predicted trajectory of the another object being stored in a machine learning model and being based on instances of historical data of previous changes; 
determining an actual change, in response to adjusting the selected trajectory, to the trajectory of the another object, based on a difference between the predicted trajectory of the another object and an actual trajectory of the another object in response to an interaction between the autonomous or semi-autonomous vehicle and the another object; 
updating the machine learning model based on the determined actual change to the trajectory of the another object, the updating comprising: 
determining weights, corresponding to the respective instances of the historical data, of the machine learning model, wherein the weights are based on degrees of similarity between: 
previous lighting conditions corresponding to the historical data, and 
the current lighting condition during which the actual change took place; and 
adjusting the predicted change to the predicted trajectory of the another object according to a weighted average of the predicted change to the predicted trajectory of the another object and the actual change to the trajectory of the another object, the weighted average being based on adjusting the weights to reduce respective deviations between the predicted change to the predicted trajectory of the another object and the actual change to the predicted trajectory of the another object; and 
selecting a future trajectory based on the updated machine learning model.

2. (Previously Presented) The system of claim 1, wherein the adjusting the selected trajectory comprises: 
adjusting the selected trajectory to an updated trajectory having a lowest predicted travel time and in which the predicted change to the predicted trajectory of the another object is within a predetermined range.

3. (Currently Amended) The system of claim 2, wherein the updating the model comprises: 
determining whether the actual change to the trajectory of the another object is within the predetermined range; 
in response to determining that the actual change to the trajectory of the another object is within the predetermined range, determining a resulting change to the adjusted selected trajectory of the autonomous or semi-autonomous vehicle based on the actual change to the trajectory of the another object; and 
in response to determining that the actual change to the trajectory of the another object is outside the 

4. Canceled.

5. Canceled.

6. (Previously Presented) The system of claim 1, wherein the predicted change to the trajectory of the another object comprises a predicted change in a velocity or an acceleration of the another object.

7. (Currently Amended) The system of claim 1, wherein the adjusting the selected trajectory further comprises adjusting the selected trajectory based on a predicted change to a level of equilibrium of the autonomous or semi-autonomous vehicle and a trajectory of a second object predicted to contact the another object, in response to the predicted change to the trajectory of the another object.

8. (Currently Amended) The system of claim 1, wherein the trajectory comprises a starting pose, a velocity at different points along the route, an acceleration at different points along the route, an orientation at different points along the route, and a final pose of the autonomous or semi-autonomous vehicle.

9. (Original) The system of claim 1, wherein the adjusting the selected trajectory comprises adjusting the selected trajectory while maintaining a minimum distance, at a given time, between the adjusted selected trajectory and the trajectory of the another object.

10. (Currently Amended) The system of claim 1, wherein the trajectory comprises four knot points that define a cubic spline that specifies a steering angle of the autonomous or semi-autonomous vehicle.

11. (Currently Amended) A method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors of an autonomous or [[a ]]semi-autonomous vehicle, the method being performed without invention from a human and comprising: 
selecting a trajectory from potential trajectories along a route to be travelled by the autonomous or [[the ]]semi-autonomous vehicle; 
predicting a trajectory of another object along the route; 
adjusting the selected trajectory based on a current traffic density, a current lighting condition trajectory of the another object, the predicted change to the predicted trajectory of the another object being stored in a machine learning model and being based on instances of historical data of previous changes; 
determining an actual change, in response to adjusting the selected trajectory, to the trajectory of the another object; 
updating the machine learning model based on the determined actual change to the trajectory of the another object, the updating comprising: 
determining weights, corresponding to the respective instances of the historical data, of the machine learning model, wherein the weights are based on degrees of similarity between: 
previous lighting conditions corresponding to the historical data, and 
the current lighting condition during which the actual change took place; and 
adjusting the predicted change to the predicted trajectory of the another object according to a weighted average of the predicted change to the predicted trajectory of the another object and the actual change to the trajectory of the another object, the weighted average being based on adjusting the weights to reduce respective deviations between the predicted change to the predicted trajectory of the another object and the actual change to the predicted trajectory of the another object; and 
selecting a future trajectory based on the updated machine learning model.

12. (Previously Presented) The method of claim 11, wherein the adjusting the selected trajectory comprises: 
adjusting the selected trajectory to an updated trajectory having a lowest predicted travel time and in which the predicted change to the predicted trajectory of the another object is within a predetermined range.

13. (Currently Amended) The method of claim 12, wherein the updating the model comprises: 
determining whether the actual change to the trajectory of the another object is within the predetermined range; 
in response to determining that the actual change to the trajectory of the another object is within the predetermined range, determining a resulting change to the adjusted selected trajectory of the autonomous or semi-autonomous vehicle based on the actual change to the trajectory of the another object; and 
in response to determining that the actual change to the trajectory of the another object is outside the 

14. Canceled.

15. Canceled.

16. Canceled.

17. (Currently Amended) The method of claim 11, wherein the adjusting the selected trajectory further comprises adjusting the selected trajectory based on a predicted change to a level of equilibrium of the autonomous or semi-autonomous vehicle and a trajectory of a second object predicted to contact the another object, in response to the predicted change to the trajectory of the another object.

18. (Currently Amended) The method of claim 11, wherein the trajectory comprises a starting pose, a velocity at different points along the route, an acceleration at different points along the route, an orientation at different points along the route, and a final pose of the autonomous or semi-autonomous vehicle.

19. (Original) The method of claim 11, wherein the adjusting the selected trajectory comprises adjusting the selected trajectory while maintaining a minimum distance, at a given time, between the adjusted selected trajectory and the trajectory of the another object.

20. (Currently Amended) The method of claim 11, wherein the trajectory comprises four knot points that define a cubic spline that specifies a steering angle of the autonomous or semi-autonomous vehicle.

21. (Currently Amended) The system of claim 1, wherein the selecting of the trajectory is based on a friction of a tire of the autonomous or semi-autonomous vehicle on a road surface.

22. Canceled.

23. (Currently Amended) The system of claim 1, wherein the adjusting of the trajectory of the autonomous or [[the ]]semi-autonomous vehicle comprises straddling of the obstacle such that the autonomous or [[the ]]semi-autonomous vehicle passes over the obstacle and the obstacle is temporarily under an underbody of the autonomous or [[the ]]semi-autonomous vehicle.

24. Canceled.

25. (Currently Amended) The system of claim 1, wherein the adjusting the selected trajectory comprises permitting a second vehicle to merge onto a same lane occupied by the autonomous or [[the]]semi-autonomous vehicle.

26. Canceled.

27. (Previously Presented) The system of claim 1, wherein the weights are based on respective degrees of similarity between a previous road type or previous road quality and a current road type or a current road quality.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claims 1 and 11.

	Jiang et al. (Publication No. US 20180349713 A1) teaches a system for providing an autonomous driving control mechanism in response to a driving obstruction. The system includes a framework for providing a decision process that may learn from surrounding vehicles and traffic flow to determine a suitable responsive action. The system may observe other vehicles and determine a trajectory for the vehicle to follow. The system may rely on a specialized blocking detection and decision components that may provide a set of instructions or rules in order to maneuver around the obstruction. In addition, the system may compare the maneuver with a detour and determine the most suitable route for the vehicle based on an analysis of several factors. Accordingly, the system may continue to provide safe and efficient autonomous control even when encountering a driving obstruction.

	Li et al. (Publication No. US 20180374359 A1) teaches when a predicted trajectory is received, a set of one or more features are extracted from at least some of the trajectory points of the predicted trajectory. The predicted trajectory is predicted using a prediction method or algorithm based on perception data perceiving an object within a driving environment surrounding an autonomous driving vehicle (ADV). The extracted features are fed into a predetermined DNN model to generate a similarity score. The similarity score represents a difference or similarity between the predicted trajectory and a prior actual trajectory that was used to train the DNN model. The similarity score can be utilized to evaluate the prediction method that predicted the predicted trajectory.

	Eidehall et al. (Publication No. US 20140207364 A1) teaches a method and an arrangement are provided for determining a trajectory for a host vehicle H in order to as smoothly as possible avoid or mitigate a collision. The arrangement may include a processor and at least one of a sensor system or a communication system. The method may include identifying positions of one or more external objects in relation to the host vehicle H within a predefined distance, generating a plurality of trajectories that are valid for enabling the host vehicle H to pass any desired number of external objects, removing any trajectories intersecting with any one of the external objects, estimating lateral position, lateral velocity, lateral acceleration and the lateral jerk that will act on the host vehicle H driving along any one of the trajectories, and selecting the trajectory for which the lateral jerk acting on the host vehicle H is minimized.
The features “determining weights, corresponding to the respective instances of the historical data, of the machine learning model, wherein the weights are based on degrees of similarity between: previous lighting conditions corresponding to the historical data, and the current lighting condition which the actual change took place;” and “adjusting the predicted change to the predicted trajectory of the another object according to a weighted average of the predicted change to the predicted trajectory of the another object and the actual change to the trajectory of the another object, the weighted average being based on adjusting the weights to reduce respective deviations between the predicted change to the predicted trajectory of the another object and the actual change to the predicted trajectory of the another object;” when taken in the context of claims 1 and 11 as whole, were not uncovered in the prior art of teachings.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668